OFFICE OF THfi ATl.ORNEY GENERAL OF TEXAS
                            AUSTIN




                                                         ..
Aonorable T. #. l%mblo                                  .._
Plr*t Asalatant state supers.nten4wt
                                                          :
Awtb,   Texfls
Daar Sir1




      be an4 i&e al& ls~‘il&bg         iitmitkd M e8 t6 bore-   -
      after read aa follousr
                                                             225




  "'Itrtlole2Ri5.    Dl84olation.
          "'(a) epuh aoMollae6ed dliltrlikrr  acay,1.n
   the 88si dannaT pror14.4 ior their ooa80114etlon
* be dl88olved anC ttr0dirtriata inslud8d tber8h
   restored to their orl&fnal 8tatus, erospt that
   it i&811 not bs n~owrary to provld8 polling
  p~aWI¶!in C&Q& dlrtrlot. Isaiah    8uuh dietriot
  Wh@A 80 ?e8t&84      oh811 humane and br liable ia
  itr pror8Ca &wt of $ho outeQandla4 ttiaaol~~
  obl?~tltrnr of the oonrelldat-+ct amriat.     suah
  prorata    part :te br bm.4 oa tha reletion Ohr
  tokl 88or8at3dv~lmtloa of all property       h tha
  dl&rlot boars to ths tot01 rrro,rad tmlaatiw       af
    roporty .lnthe oan8olid88md dirtriot,~   8s ahawn
  By the wrrrma8ns roil9 Of thr 41rtrfot ior'thr
  ouTTent   fwT*    Ho l~rotloa for thr di8rolutiao
  of ml4 ooasolldata& 418triot.arb8ll.br held.
  uatll tbrw     ( ) ura havr rlapwd oiler oh8
  date ot the 8E 80Tlkoa +t rlrlobreoh al~trlok w~rO
 0oaw~atee.
      “’ wj Qa the .pitltion oi twwlt~ (#)I, &.a
 sajorlto,oS tho lemllr qorl.ifhd totaa8,pf        lay
 ownon 8Ohoql,hlatriut, 01 in&opoaault    8~Otlael
 dl~trlot,.praylagfor     t&s yltidrawel    fros   a ooa-
 solldated U3otrIot, if three (3) yeara hale rl8g8d
 & ta r.th bsfsta
                of th ell.*0tb  a %n
                                   wb iubWOb
 a ia me4   ~r r e 00ii80udwd.6h 8 00ite~a d         l
 rh.811glvr no$iro 0r the 48M of saeh also% ton
 by ~bllolltloa of thr order 1Ii8018 ns*spmgor
 publIshed in the-artuatit      for twenty (20) daya
 p r io rto the a r t*  o nW h lQbr uebll8ot~laa88%G'.
 0?4sred,    orby @eting l netlo8 of aueh.aleotNa
 ia the alrtrlo6      aerlrLn~ the rlrotSaa. 5%.
 CaEmhrlonstcl',COart        l&all 88 it* Mxt mestirrg
 oaara~~    the retursa    OS suoh slo~tlixfi, end if
 the tot**     matt  in raid   418trMt ehm    6,aeJoritf
 ia f8ror or rlthdymlne ima th4 aon4olldatlorr~
 the cam shell 480i8~8~th~ di8tmt             rcsmrea rrno
 itsahall be re8lmrradto 106 arllrlesl8t8tw.
 Qoh roo$idlr?,rist      ~whan 80 rbrtorad   8h811 488~40
 end be Urbla fc it8 prO?ats p8rt Of tha Out-
 #teadia(ttlaanolol ‘obll~#mtionl       Oi the OoWOlid~bd
 didr,rlot,    such pveir8ba pert Do be'b8Ssd oa tb8
 selatlw      ths total 8*ad448d VdUcltlOR O? 811
 pIop.&y in the blt~trlot        bwm    GO the t&al •~@md
 rrluatiaa of prop*rtJr 1~ the aonsolidstcddi*Criot,
 w 8hown by the WMk88Wt         X0118 Of tht3dm?iOt
 for the ~aurrentyeer.t
                                                                     226


Boncmabls T. M. Trisblr     9w*   3



           '800. 2, ma frnE E&at tllero iii- 11014Y OS1
    the ststutes at tur    tilE8 prra:ttln8    tiiis *lthdram1
    OS a ~wmom;eokool dlrtrlOC, or inqapsndont          rohool
    dirtriOt, frOa a OWEOlidabd         EabOctlQi8trlOt, and
    Zhr datlnito 14ok Of tnlR$portation       by th88e ditltrlote
    @r*EtWl an 4mreur+     and M iapalrtir,rpub110 a4osrmlty
    .tbstthe OOastlt?Aioml kul# requiring bills to be
    rod an th?6. 88rsral daya in web Xioum ba 8u~pendmd,
   .and Ori4 RXl18 i8 heruby   lU8p8llQ@dd 8nnb this    &at ah811
    t8kE OffWb   Wd b8 fil tO.r~OO f&ill   Md bitOr it8    pMlta&@
    and it i8 80 6ItWtrd.’




                                                                      -
Hondrabla T. Y.   l’rlmblr   psge   1,


          XCthe 0aae of Tlaaale et al. oa. gleorado
M8pandent tlohqolDiatrl0t   at al 287 8. W. l&,7, atilrmed
by aa Coualralon at Appeals 3 a. W. (2a) 420, the court
in itatlag~and disouaaing thla rule aalar
             ?The main question    presented under the iaota
   ia whether the Laglalature has the power to raduoa
   by lpaoial aot the terrltorlal bouudariea 0i an
   irdapeadent aohool dlatriot Wting an outat.aadlnn(2
   band~in0ebtadnara      80 aa to relieve t&e portion
   ragragat6d     tram the dab% 68 betwain It and the 016
   dietriot,     aaQ to place it all upon ~tb.8 ra&ining
   portion la uhleh.the laipr6rearaat8      for wbioh.t&
   bonda wsre iaauaa ars loo4ted without ita ocmmat,
   and uithoat jirarlffla~      Zor on eloofl~ wheqeby the
   votor’11 et the .ru~inlag dirtrlat'or t+jorf,nmy
   aata~rminawhat&ar they will aasva+.tha ldait%mml
   burdsn.’ Wa have oonoludra thattiq Uglalatu.~a
   boaa .ha~aAhati porsr , The authodty        35 Cyo. 050,
   laya +nm the ~olX~$ng aa the ganti+ r&a with
   reteranaa~ tb thla qtisatio+t

          .*   Ia. the tibeenos .of aome:etcrtuEoryprmlalon
    to the.bcmtrazcf ;the gsaersl rule is that,.whea s
    part of the tal;ritoryoils s~h~~l.dlatclOt 18
   .aeparatthl tr~oa .lt by anqaxat%on    to anothar,disfri0t,
    or by the oreation    of n new dlritrlot,,. th+aU   ~4,latiiot
    retaining .lte~6yjanlzatio#t,~    such old dfatriutrrtalaa
    all of its property gowbla, rlghta, ana pritilegsa,           ~5
    continues to be r86pOnsibld fOF all lte debt6 aad
    li~bllltlaa.'
           *It Is elm in kespiw with thr well iatabllshad
    aootrlna that the Leglaleture l.svartad with gansral
    and plenary .powar t?]deal with politloal subdlvial~na
    of the governnimt as it daaiaawise, and that,ita aots
    of segregation  or division of aohool dlotrlata,ahould
    only be daolsrad ~016, where the eats theaselves under-
    take by spealfio term to relieve a portionOr anj
    dlstrlot 0r 2~3out8tmaing   bona 0bllgetloq ror, days
    Goolayt
          ** Ilsstralnton the legislstlre power of cOfitZti1
   must be found in the oo:.stltutionof tha Stata, or
   they must rest.alonc in the Iegislat~Ve diaomtion.
   xi the leglsletlre aatlcn in theee 6a~sei3 operatea~
   lnjurloualy to the mnioipalities Oi tb ifidiVidual6,
   the ran&y is not with the @ourtat th8 ~60Wt6 $aVs no
   potffert:-interfere, and the people muat b,a10Oked to
   to pight;throu&    the b&lot box, all these WoWa,'?
                  &rtlo&t   28lSi     P.A.C.S.;aa   anao%eU by tha 38th
    La~lalaturc,Tbl&l C+ll6d Saralon,grddaa                   TOF the
    ataaolutlon oi rahool dlatrlota.  Thla atatuta was dla-
    ooaard et l6neth by th6 Court sf Clrll Appc~Le of Esjaat-
    land in the uaa6 at C%arollA~tad        Who01 Dla~~lct 80. 5
    rr;rood, 112 B.S. (24) 231 writ c? awor dlaalsaad.
    XJI commentingCE tbs autlmrjt~        of the U@rlaturr  to
    ar;cict Bhfrs :stetct& ..ShBrrnur$ ~148
                ‘In the dlatzlbutien 01 the powerr at
         eovcrwmeat i9to thrar Uietlnat departmash           a18
        .madeBy the Crmtstlk~~loa, ,Ahh+iormatlan ad
         atrmla8loh or mhgQ1 4irtrlutu @aarirklr         to the
         l~~lslatlva'drpartaxatit.   i .It auaaot   b*, quastlxmd
         that th6 l,a4lalrCurmosalbby ganoral lrr hers
         prmidml,    1~ -rftmt fvr +4 oocumlldatlon of           1.
         %lkethw ‘~d&el~lWi .bam~: Lnt6il~4 or 00ttlU
         haw earbrbllrlaa4  thoao dtatrlo~~ ait & Eke
         tarrMory Ot Uha oonmllditad sW8trlob          dtWot         ‘~ ’
         the aistwor:    ok~power8 .of aeoh dk*triot,,to$e(t’
          in any s0~i5rr diagwdmt upa thr maul-           ot
         any elaotim.     Tks l.dbuisPatura ia poridSng
         fOF th8 6i&OtwW     fS%raCmOlid6tlOfi~iUi&
         dlrrfalctS#oharaby daly6btrrB a part oi the
         'la&~a.latiro power ta thi .wslltfad     tat&a OS       .:
          the Ui~uriOU. It tbe dcrlegtloa       ot pol~tloal
         pouda la made in wok3 term8 $8 to ahow that’
          lt fa 00 bo oxorolaul in 15pr6aoFlba4 mmwr,               _
         the amuter in.fro& the very natlirrof th6 oalo
         a quallltloetlonor liuitrtlan upwl tit8,ottMti+r
         exwokse      of tka d*lrgetaU        poua*a.   *as     $k*. ‘; ‘. ~.
         1,eglalaturs,      lnatasd    OT dlraotly crsat~r\~8OhOOl
         dirtrlota  urd ~iaraating. thec with such WUO~
         and aubjast to aaOh llmlfatl~asas it WJW.,fit,
         enrot t?iat~nuoh dlatriatr may ba QFet+d and
:        poaoea~ eaytrrln jxmera t%epMdBnt   upn tha
         remulte ot elaotiesrr to be pat~t&aRod Pa,
         ordered snd held snd teanlb8 4eOl8~6d, ln
         $W68Otf?Md WB.    68ah 8t*$ &M18OPthd  @6@#tttC868
         o oondftlon upon ahiah t& dsla~atl:sIC@ its
         powr 16 mde stPaotiva.*
             proan the suthtrfttaa    altad we ti::fnk
                                                     it 18
 the wall %%ttl%d n&l% in Tqx%8 that the Lo&irlatU.Pe $8
'nuthorl~ld tc,#?tawlba ror th8 ccfiSQlfd6tii;~lk s&d di08*1U-
 tlen of sohaol uistrlota.       Z$rrhfa aaw wthallty it nrw
 provldn for ts4 wlthdrerrl      of BB orl~ln~d dirrlrfctfrom
 t&e amsoliQ%e4     dlatri~otia suas pr:resuribsd  way 68 +t
 aaoi8sWL.96.
<
                           m0w0r0.     it IS th0 0pian      0r thtr depart-
        -t     that one or the original dl8triata        Fo l a o nr o lida tio n
        ng vitmuv         h-08 the aonrolidation, vithout the approval of
        a njor%tg of the qtdfrm           voters of the entire aomolibs-
        tbu diem,           0~00 though the badhg~       r0r vh10h th0 mtm
        oonsoli~tod dirtriot lms boon bon&d mer k Xkbaatedin .tlao
        vi tiivlrwm biatriat,        HOVO~~~, th0 tithdmw        0r on0 0r thr,
I       0plgaml    dirtriats     rmm aha aon8olldatvd dbtlriot 4008 not
        8rrm     the rtatur of the renl.ah$,area         as a aonrolidatod
        Urtriat,    vhlah d.l*triat retain8 its      tom of~organirrtion,
        property,    rlghtr, and prlvllager belonging to, ,tb, dlrtriat
        before suah vithdrm?rl, laaluding the raheol ~bu%lding oC8uoh
        @drlat     jihough it ng be loo&ted vlt4in the boua&riev or
    \   t&e vlthtlrwlng dirtrikt.